IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF                      §
  DONOVAN KENT FOR A                    § No. 249, 2020
  WRIT OF HABEAS CORPUS                 §


                          Submitted: August 24, 2020
                           Decided: September 14, 2020


                                      ORDER

      This 14th day of September 2020, it appears to the Court that, on August 5,

2020, the Senior Court Clerk issued a notice directing the petitioner to show cause

why his petition for a writ of habeas corpus should not be dismissed for this Court’s

lack of original jurisdiction to issue a writ of habeas corpus. The petitioner received

the notice to show cause on August 11, 2020. A timely response was due on or

before August 21, 2020. To date, the petitioner has not responded to the notice to

show cause. Dismissal of the appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice